DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, in line 10 the claim recites that the “a personalized vendor offer based on the vehicle information.” This language does not appear in the original disclosure, and does not appear to be coextensive in scope with paragraph 0034 which states that the system uses personalized consumer data which is determined from the vehicle information. In other words, the claim language can include making a personalized offer directly based on vehicle information, and therefore the claim language includes possibilities within its scope that are distinct from the original disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 20080308628 A1) in view of Morris (US 20170308965 A1) in further view of Zura (US 20030028285 A1).
Regarding Claim 1:
Payne discloses a retail fueling environment comprising:
Receiving, at a transaction appliance, an indication of a presence of a consumer vehicle at a fuel dispenser (Paragraph [0099]); 
transmitting, from the transaction appliance, a transaction trigger to a transaction server (Paragraphs [0058] and [0099]).
	Payne does not disclose:
Wherein, the transaction server responsively invokes personalized consumer data associated with the transaction trigger; 
transmitting, from the transaction server, the personalized consumer data to the transaction appliance; 
transmitting, from the transaction appliance, the personalized consumer data to the fuel dispenser; and 
displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time.
	Morris teaches an intelligent fuel dispenser comprising:
Wherein, the transaction server responsively invokes personalized consumer data associated with the transaction trigger (Paragraph [0125]); 
displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time (Paragraphs [0129] and [0131]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne to include the transaction server responsively invokes personalized consumer data associated with the transaction trigger and displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time as taught by Morris with the motivation to promote a customized fueling experience based on a user profile. 
	Payne and Morris do not teach:
Transmitting, from the transaction server, the personalized consumer data to the transaction appliance; and
transmitting, from the transaction appliance, the personalized consumer data to the fuel dispenser.
	Zura teaches a method for fuel and fuel additive dispensing comprising:
Transmitting, from the transaction server (202 and 392, Figure 8), the personalized consumer data to the transaction appliance; and
transmitting, from the transaction appliance (304, Figure 8), the personalized consumer data to the fuel dispenser (Paragraphs [0131-0132]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Morris to include transmitting from the transaction server, the personalized consumer data to the transaction appliance and
transmitting, from the transaction appliance, the personalized consumer data to the fuel dispenser as taught by Zura with the motivation to have targeted advertisements to the consumer. 

Regarding Claim 2:
Payne discloses:
A consumer vehicle (Paragraph [0048]). 
	Payne and Zura do not teach:
Wherein consumer vehicle information is retrieved from the consumer vehicle.	
Morris teaches:
Wherein consumer vehicle information is retrieved from the consumer vehicle (Paragraph [0138]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Zura to include consumer vehicle information is retrieved from the consumer vehicle as taught by Morris with the motivation to show the user how much time is remaining for the refueling.   

Regarding Claim 4:
Payne discloses:
Wherein a fuel dispenser identification is transmitted to the transaction appliance (Paragraphs [0100]).

Regarding Claim 5:
Payne discloses:
The transaction appliance (54, Figure 1) is located within the retail fueling station environment (Figure 1); and
the transaction server (44, Figure 1) is located outside of the retail fueling station environment (Figure 1).

Regarding Claim 6:
Payne discloses:
Wherein a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor (Paragraph [0163]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Zura and Hartsell (US 6070156 A).
Regarding Claim 3:
Payne discloses:
The transaction appliance (54, Figure 1). 
	Payne, Zura, and Morris do not teach:
Wherein consumer vehicle information is transmitted to the transaction appliance. 
Hartsell teaches a retail system comprising:
Wherein consumer vehicle information is transmitted to the transaction appliance (Column 5, Lines 20-27 and Column 8, Lines 46-56). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Morris to include consumer vehicle information is transmitted to the transaction appliance as taught by Hartsell to purchase other items from the station. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Zura and Patil (US 20190389718 A1).
Regarding Claim 7:
Payne discloses:
The transaction trigger (Paragraph [0099]). 
Payne and Zura do not teach:
The transaction trigger includes vehicle data; and 
the transaction server is configured to retrieve consumer profile data, consumer history data, and loyalty program data based on the vehicle data.	
Morris teaches:
The transaction server is configured to retrieve consumer profile data, consumer history data, and loyalty program data based on the vehicle data.
	Payne, Zura, and Morris do not teach:
The transaction trigger includes vehicle data.
Patil teaches the automatic fueling of vehicles comprising:
The transaction trigger includes vehicle data (Paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Morris to include a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor as taught by Patil with the motivation to activate the dispenser once the user has been authenticated. 

Regarding Claim 8:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne, Zura, and Patil do not teach:
The transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data.
Morris teaches:
The transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data (Paragraph [0134]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Patil to include the transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data as taught by Morris with the motivation to promote other information to the customer based on the related-data.

Regarding Claim 9:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne, Zura, and Patil do not teach:
The consumer profile data includes a user name and payment information; 
the consumer history data includes previously visited fuel dispensers and vendors; and 
the loyalty program data includes a loyalty identifier number.
Morris teaches:
The consumer profile data includes a user name and payment information; and
the consumer history data includes previously visited fuel dispensers and vendors; and 
the loyalty program data includes a loyalty identifier number (Paragraph [0134]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Patil to include the consumer profile data includes a user name and payment information, the consumer history data includes previously visited fuel dispensers and vendors, and the loyalty program data includes a loyalty identifier number as taught by Morris with the motivation to promote other information to the customer based on the related-data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Zura, Patil and Stumpf (US 20200122998 A1).
Regarding Claim 10:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne, Zura, and Patil do not teach:
The vehicle data includes vehicle operation metrics; and 
the transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics.
Morris teaches:
The vehicle data includes vehicle operation metrics (Paragraph [0138]).
Payne, Morris, Zura, and Patil do not teach:
The transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics.
	Stumpf teaches fueling of a vehicle comprising:
The transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics (Paragraph [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, Morris, and Patil to include the transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics as taught by Stumpf with the motivation to verify the fueling event to the user. 

Claims 11-20  are rejected under 35 U.S.C. 103 as being unpatentable over Betancourt (US 20160364718 A1) in view of Payne (US 20080308628 A1) in further view of Morris (US 20170308965 A1) and Zura (US 20030028285 A1).
Regarding Claim 11:
Betancourt discloses a fueling station environment comprising:
Detecting a vehicle proximate to a fuel dispenser (Paragraphs [0029-0030]); 
receiving, at a transaction appliance (130, Figure 1) located within the retail fueling station environment, the vehicle information from the fuel dispenser over a local area network (Paragraph [0039]);
receiving, at a transaction server located remotely outside the retail fueling station environment, the vehicle information from the transaction appliance (Paragraph [0040]).
	Betancourt does not disclose:
Obtaining vehicle information of the vehicle via a wireless communication module of the fuel dispenser; 
receiving, at a transaction server located remotely outside the retail fueling station environment, the vehicle information from the transaction appliance over a wide area network; 
obtaining, at the transaction server, a personalized vendor offer based on the vehicle information; 
transmitting the personalized vendor offer to the fuel dispenser that sent the vehicle information; 
displaying the personalized vendor offer during a fuel dispensing period; receiving user confirmation to purchase the personalized vendor offer; 
transmitting an indication of the user confirmation to the transaction appliance; and 
completing a transaction of the purchase of the personalized vendor offer with the transaction appliance.
	Payne teaches a retail fueling environment comprising:
Receiving, at a transaction appliance (54, Figure 1) located within the retail fueling station environment, the vehicle information from the fuel dispenser over a local area network (Paragraphs [0007] and [0099]); and
receiving, at a transaction server (44, Figure 1) located remotely outside the retail fueling station environment, the vehicle information from the transaction appliance over a wide area network (Paragraphs [0058] and [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Betancourt to include receiving, at a transaction appliance located within the retail fueling station environment, the vehicle information from the fuel dispenser over a local area network and receiving, at a transaction server located remotely outside the retail fueling station environment, the vehicle information from the transaction appliance over a wide area network as taught by Payne with the motivation to complete a transaction for a consumer through an application specific user interface. 
Betancourt and Payne do not teach:
Obtaining vehicle information of the vehicle via a wireless communication module of the fuel dispenser; 
obtaining, at the transaction server, a personalized vendor offer based on the vehicle information; 
transmitting the personalized vendor offer to the fuel dispenser that sent the vehicle information; 
displaying the personalized vendor offer during a fuel dispensing period; receiving user confirmation to purchase the personalized vendor offer; 
transmitting an indication of the user confirmation to the transaction appliance; and 
completing a transaction of the purchase of the personalized vendor offer with the transaction appliance.
	Morris teaches an intelligent fuel dispenser comprising:
Obtaining vehicle information of the vehicle via a wireless communication module of the fuel dispenser (Paragraphs [0117] and [0138]); 
obtaining, at the transaction server, a personalized vendor offer based on the vehicle information (Paragraphs [0134] and [0150]); 
transmitting the personalized vendor offer to the fuel dispenser that sent the vehicle information (Paragraph [0128]); 
displaying the personalized vendor offer during a fuel dispensing period; receiving user confirmation to purchase the personalized vendor offer (Paragraphs [0129] and [0133]); 
transmitting an indication of the user confirmation to the transaction appliance (Paragraphs [0132-0133]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Betancourt and Payne to include Obtaining vehicle information of the vehicle via a wireless communication module of the fuel dispenser, obtaining, at the transaction server, a personalized vendor offer based on the vehicle information, transmitting the personalized vendor offer to the fuel dispenser that sent the vehicle information, displaying the personalized vendor offer during a fuel dispensing period; receiving user confirmation to purchase the personalized vendor offer, and transmitting an indication of the user confirmation to the transaction appliance as taught by Morris with the motivation to promote a customized fueling experience based on a user profile. 
	Betancourt, Payne, and Morris do not teach:
Completing a transaction of the purchase of the personalized vendor offer with the transaction appliance.
	Zura teaches a method for fuel and fuel additive dispensing comprising:
Completing a transaction of the purchase of the personalized vendor offer with the transaction appliance (Paragraph [0129]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Betancourt, Payne, and Morris to include completing a transaction of the purchase of the personalized vendor offer with the transaction appliance as taught by Zura with the motivation to have targeted advertisements to the consumer. 

	Regarding Claim 12:
The above-discussed combination of Betancourt, Payne, Morris, and Zura accounts for this subject matter where Morris teaches wherein the personalized vendor offer includes one or more redeemable discount coupons for purchasing products and services from a vendor (Paragraph [0133-0134]). Additionally, Zura also teaches wherein the personalized vendor offer includes one or more redeemable discount coupons for purchasing products and services from a vendor (Paragraphs [0131-0132]).

	Regarding Claim 13:
Betancourt discloses:
A fuel dispenser (135, Figure 1).
	Betancourt, Payne, and Zura do not teach:
Wherein the wireless communication module includes a transceiver communicating via a radio frequency protocol.
Morris teaches:
Wherein the wireless communication module (120, Figure 1) includes a transceiver communicating via a radio frequency protocol (Paragraph [0117]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Betancourt to include the wireless communication module includes a transceiver communicating via a radio frequency protocol as taught by Morris with the motivation to send the customer profile through the vehicle.

	Regarding Claim 14:
The above-discussed combination of Betancourt, Payne, Morris, and Zura accounts for this subject matter where Morris teaches wherein the wireless communication module is configured to communication with an OBDII device of the vehicle (Paragraph [0137]). 

	Regarding Claim 15:
Betancourt discloses:
Further comprising transmitting, with a wired communication module of the fuel dispenser, the vehicle information and a fuel dispenser identification over the local area network (Paragraph [0025]).

	Regarding Claim 16:
Betancourt discloses:
Receiving, at the transaction appliance, payment information in connection with a fuel purchase (Paragraph [0028]).
	Betancourt and Zura do not teach:
Receiving, at the transaction appliance, payment information from the fuel dispenser in connection with a fuel purchase; and 
completing the transaction of the purchase of the personalized vendor offer using the payment information.	
Payne teaches:
Receiving, at the transaction appliance, payment information from the fuel dispenser in connection with a fuel purchase (Paragraph [0099]).
Betancourt, Payne, and Zura do not teach:
Completing the transaction of the purchase of the personalized vendor offer using the payment information.	
Morris teaches:
Completing the transaction of the purchase of the personalized vendor offer using the payment information (Paragraph [0132]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Betancourt to include completing the transaction of the purchase of the personalized vendor offer using the payment information as taught by Morris with the motivation to verify the payment and send the order to the vendor to complete the transaction.

	Regarding Claim 17:
Betancourt discloses:
Providing consumer profile data based on the vehicle information (Paragraph [0023]).
	Betancourt, Payne, and Zura do not teach:
Providing the personalized vendor offer based on the consumer profile data. 
Morris teaches:
Providing consumer profile data based on the vehicle information (Paragraph [0137]); and 
providing the personalized vendor offer based on the consumer profile data (Paragraph [0134]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Betancourt to include providing consumer profile data based on the vehicle information and the personalized vendor offer based on the consumer profile data as taught by Morris with the motivation to promote offers to based on past history.

	Regarding Claim 18:
The above-discussed combination of Betancourt, Payne, Morris, and Zura accounts for this subject matter where Morris teaches wherein the consumer profile data includes purchase history data associated with the vehicle information (Paragraph [0134]). 

Regarding Claim 19:
Betancourt discloses:
Providing consumer profile data and payment information (Paragraph [0023]).
	Betancourt, Payne, and Zura do not teach:
Receiving payment information from the consumer profile data; and 
completing the transaction of the purchase of the personalized vendor offer using the payment information.
Morris teaches:
Receiving payment information from the consumer profile data (Paragraph [0125]); and 
completing the transaction of the purchase of the personalized vendor offer using the payment information (Paragraphs [0132-0133]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Zura, and Betancourt to include receiving payment information from the consumer profile data and completing the transaction of the purchase of the personalized vendor offer using the payment information as taught by Morris with the motivation to make the payment more secure by not having a card reader hardware.

Regarding Claim 20:
Betancourt discloses:
Providing consumer profile data (Paragraph [0023]).
	Betancourt, Payne, and Morris do not teach:
Obtaining the personalized vendor offer in connection with a vendor located within the retail fueling station environment. 
Zura teaches:
Obtaining the personalized vendor offer in connection with a vendor located within the retail fueling station environment (Paragraph [0129]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Morris, and Betancourt to include obtaining the personalized vendor offer in connection with a vendor located within the retail fueling station environment as taught by Zura with the motivation to purchase a good or service during fueling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carapelli (US 20180352265 A1) teaches a retail fueling station environment comprising a transaction appliance and fuel dispenser. 
Royal (US 6523744 B2) teaches a fuel dispenser architecture comprising a fuel dispenser, a server, an internal network and an external network.
Fadden (US 20020147648 A1) teaches a method for selling merchandise a fuel dispenser, a transaction appliance, and a server. 
Dodson (US 20030065567 A1) discloses that it is known to display targeted advertisements at a fuel dispenser (paragraph 0046).
	Payne 2 (US 20180009651 A1) teaches a fuel dispenser comprising vehicle information, a transaction appliance, and one or more fuel dispensers. 
	Hall (US 20170362076 A1) teaches a mobile vehicle refueling system comprising a fuel dispenser, a transaction appliance, and a user profile. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753